DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/22 has been entered.

Response to Arguments
        Response: 35 U.S.C.  § 103
1.    Applicants argue:
“Applicant respectfully disagrees with the rejection and with this Amendment has clarified claim 21 by reciting “...generating the configuration profile translatable into an
executable product configurator model for a product configurator system ....” Support for this
amendment is found in the specification at least at paragraphs [0368] — [0369] with reference to
Fig. 115A and “[a]t 11516A, a configuration profile is collected and generated using the CI tool
(such as based on the information collected and derived at operation 11514A.”
In short, and with the clarification of claim 21, Applicant sees no further justification for
the rejection. Applicant does not believe there is any teaching or suggestion in the two cited patents where it is described how you generate a configuration profile as taught in the present application and now recited in claim 21. It is believed the references are all about what a product
data management system can do and how it is used, together with describing typical parametric
3D CAD modelling techniques, but not at all teaching or suggesting “generating the configuration profile” for the references do not at all pertain to configuration profiles as recited
in claim 21.” (Remarks: page 10)

2.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that in paragraph [0048] – [0050] of the Srinivasan et al. reference, a control module of a product is generated.  The examiner considers the control module to be the configuration profile that is generated, since there are different features of a product that are selected and added to the control module of that product.  The control module is within the product-line based content managing system (PBCMS), where the PBCMS provides a product-line management framework in a controls development environment to manage development data.  In paragraph [0019] of the specification it states 
“[0019]    Also, exemplary embodiments include a generic computer programming language for generating a configuration profile of a product in a product architecture system. The programming language can include items and item sets. An item set can be a set of items that share a same base definition and serve a same function. The programming language can also include tools including functions, and the items and item sets are shared between tools such that attributes that are changed for an item in one tool are updated in other tools. The tools can include a first tool and a second tool, and the first tool provides input for the second tool, and an output of the second tool depends on the input from the first tool. The data of an item is accessed via one of the tools. The programming language can also include editors, configured to provide access to aspects of the tools, the items, the item sets, or relations thereof. Content of an editor can be dependent on the type of tool, item, or item set.”.

Also, in paragraph [0091] – [0092] and Figs. 10-11 of the Srinivasan et al. reference there’s a project window that includes product-line hierarchal tree on the left-hand side, item 232 of Fig. 10.  On the left-hand of the product window, a flavor and/or feature for a product can be selected.  When a group flavor, ring flavor, and/or a feature is selected, a description of that selected favor and/or feature is shown on the right-hand of the product window, item 234 of Fig. 10 of the Srinivasan et al. reference.  This demonstrates that the Srinivasan et al. reference teaches a configuration profile being generated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (U.S. PGPub 2011/0112679) (from IDS dated 4/2/18) in view of Buchowski et al. (U.S. PGPub 2012/0109350).

Examiner’s note: Regarding the limitation of claim 21 that states “the instructions including: executing graphical user interface (GUI) tools for capturing information for determining a configuration profile”, the examiner notes in Fig. 10 of the Srinivasan et al. reference, there is a project window, where a user can select a feature and the information regarding the selected is shown on the right-hand side of the project window.  The examiner considers the feature that is selected as being the capturing the information for determining a configuration profile, since this information is for the product that has been selected, see paragraph [0091] and Fig. 10 of the Srinivasan et al. reference.
Regarding the limitation of claim 21 that states “the information including: goal values, the goal values including a controlling goal value that controls at least one controlled goal value”, the examiner considers the minimum and maximum resolutions to be the goal values, since they are included in the attributes of the object and the object identifies and defines a component.  The examiner also considers the maximum resolutions to be the controlling goal value, since by the knowing the maximum resolution that the product can sustain, allows for the product to be produced efficiently, see paragraph [0045] of the Srinivasan et al. reference.
Regarding the limitation of claim 21 that states “product properties, each of the product properties including at least one of the goal values”, the examiner considers the attributes to be the product properties, since the attributes include a purpose of the component, a module name, a class, a unit of measure, a type, etc., see paragraph [0045] of the Srinivasan et al. reference.
Regarding the limitation of claim 21 that states “and the product properties including a unifying property that unifies at least one product property”, the examiner considers the purpose of the component to be the unifying property, since knowing the purpose of what the component is being used for, the other properties of the component, such as class, unit of measure and type, are classified by the purpose, see paragraph [0045] of the Srinivasan et al. reference.
Regarding the limitation of claim 21 that states “a generic product structure defining how the product modules can be utilized and/or realized”, the examiner notes the link generation module generates links between the provider modules and consumer modules, where for example the provider module can send a parameter value to the consumer module;
Regarding the limitation of claim 21 that states “and defining conditions to select valid module variants of a product module”, the examiner considers the bill of materials (BOM) to be the conditions that are used to select the valid module variants of a product module, since to design the software component and/or interfaces is based on the BOM, see paragraph [0050] of the Srinivasan et al. reference.
Regarding the limitation of claim 21 that states “determining the configuration profile based on the captured information, the configuration profile defining a logical structure including the product modules”, the examiner considers the control module to be the configuration profile that is generated, since there are different features of a product that are selected and added to the control module of that product.  The control module is within the product-line based content managing system (PBCMS), where the PBCMS provides a product-line management framework in a controls development environment to manage development data, see paragraph [0039] – [0040] and paragraph [0048] – [0050] of the Srinivasan et al. reference.
Regarding the limitation of claim 21 that states “the logical structure being configured to instruct formation of a product based on product properties instead of product parts”, the examiner considers the product-line managing module to be the logical structure, since the product-line managing module manages products of a product-line portfolio and associated content of the product, see (paragraph [0040] – [0042] of the Srinivasan et al. reference.
Regarding the limitation of claim 21 that states “local logic that applies to certain parts of the logical structure”, the examiner considers the stages to be the local logic, since the stages show the development and production of the product, see paragraph [0059] – [0060] of the Srinivasan et al. reference.
Regarding the limitation of claim 21 that states “generating the configuration profile”, the examiner considers the control module to be the configuration profile that is generated, since there are different features of a product that are selected and added to the control module of that product.  The control module is within the product-line based content managing system (PBCMS), where the PBCMS provides a product-line management framework in a controls development environment to manage development data, see paragraph [0039] – [0040] and paragraph [0048] – [0050] of the Srinivasan et al. reference.
Regarding the limitation of claim 21 that states “the product modules and module variants of the logical structure generating component classes of the product configurator system”, the examiner notes objects are associated with the components, where it identifies and defines the components, including identifying the attributes of the object.  One of the attributes are the class of the component, see paragraph [0044] – [0045] of the Srinivasan et al. reference.
Regarding the limitation of claim 21 that states “module variants, each of the module variants specified by at least one of the goal values”, the examiner considers the different variants to be the module variants, since the different variants will have different center of gravity or require different mounting options, which would require different hinge positions.  This demonstrates that the module variants are specified by the goal values, since the goal value will be a value for a specific module variant in specific circumstance, see paragraph [0132] of the Buchowski et al. reference.
Regarding the limitation of claim 21 that states “translating the configuration profile into an executable product configurator model for a product configurator system”, the examiner considers the recipes that are interpreted, where the geometry of the model is created for display, as being translating the configuration profile into an executable product configurator model, since the recipes are referred to as feature histories and may comprise a sequence of the different combinations of features utilized in modeling a final modeled object, see paragraph [0074] and paragraph [0076] of the Buchowski et al. reference.

With respect to claim 21, Srinivasan et al. discloses “a processor” as [Srinivasan et al. (paragraph [0036])];
“and memory operably coupled to the processor, the memory having instructions executable by the processor” as [Srinivasan et al. (paragraph [0036])];
“the instructions including: executing graphical user interface (GUI) tools for capturing information for determining a configuration profile” as [Srinivasan et al. (paragraph [0091], Fig. 10)] Examiner’s interpretation: As shown in Fig. 10 of the Srinivasan et al. reference, there is a project window, where a user can select a feature and the information regarding the selected is shown on the right-hand side of the project window.  The examiner considers the feature that is selected as being the capturing the information for determining a configuration profile, since this information is for the product that has been selected;
“the information including: goal values, the goal values including a controlling goal value that controls at least one controlled goal value” as [Srinivasan et al. (paragraph [0045])] Examiner’s interpretation: The examiner considers the minimum and maximum resolutions to be the goal values, since they are included in the attributes of the object and the object identifies and defines a component.  The examiner also considers the maximum resolutions to be the controlling goal value, since by the knowing the maximum resolution that the product can sustain, allows for the product to be produced efficiently;
“product properties, each of the product properties including at least one of the goal values” as [Srinivasan et al. (paragraph [0045])] Examiner’s interpretation: The examiner considers the attributes to be the product properties, since the attributes include a purpose of the component, a module name, a class, a unit of measure, a type, etc.;
“and the product properties including a unifying property that unifies at least one product property” as [Srinivasan et al. (paragraph [0045])] Examiner’s interpretation: The examiner considers the purpose of the component to be the unifying property, since knowing the purpose of what the component is being used for, the other properties of the component, such as class, unit of measure and type, are classified by the purpose; 
“product modules, each of the product modules being associated with at least one of the product properties” as [Srinivasan et al. (paragraph [0053], Fig. 2)];
“a generic product structure defining how the product modules can be utilized and/or realized” as [Srinivasan et al. (paragraph [0103])] Examiner’s interpretation: The link generation module generates links between the provider modules and consumer modules, where for example the provider module can send a parameter value to the consumer module;
“and defining conditions to select valid module variants of a product module” as [Srinivasan et al. (paragraph [0050])] Examiner’s interpretation: The examiner considers the bill of materials (BOM) to be the conditions that are used to select the valid module variants of a product module, since to design the software component and/or interfaces is based on the BOM;
“determining the configuration profile based on the captured information, the configuration profile defining a logical structure including the product modules” as [Srinivasan et al. (paragraph [0039] – [0040], paragraph [0048] – [0050])] Examiner’s interpretation:  The examiner considers the control module to be the configuration profile that is generated, since there are different features of a product that are selected and added to the control module of that product.  The control module is within the product-line based content managing system (PBCMS), where the PBCMS provides a product-line management framework in a controls development environment to manage development data;
“the logical structure being configured to instruct formation of a product based on product properties instead of product parts” as [Srinivasan et al. (paragraph [0040] – [0042])] Examiner’s interpretation: The examiner considers the product-line managing module to be the logical structure, since the product-line managing module manages products of a product-line portfolio and associated content of the product;
“the logical structure further including: global logic that applies to the logical structure” as [Srinivasan et al. (paragraph [0058])];
“local logic that applies to certain parts of the logical structure” as [Srinivasan et al. (paragraph [0059] – [0060])] Examiner’s interpretation: The examiner considers the stages to be the local logic, since the stages show the development and production of the product;
“conditions for setting a quantity of a product module, the quantity including an amount of allowed instances of the product module” as [Srinivasan et al. (paragraph [0054] – [0055], Fig. 2)];
“generating the configuration profile” as [Srinivasan et al. (paragraph [0039] – [0040], paragraph [0048] – [0050], Fig. 1)] Examiner’s interpretation:  The examiner considers the control module to be the configuration profile that is generated, since there are different features of a product that are selected and added to the control module of that product.  The control module is within the product-line based content managing system (PBCMS), where the PBCMS provides a product-line management framework in a controls development environment to manage development data;
“the product modules and module variants of the logical structure generating component classes of the product configurator system” as [Srinivasan et al. (paragraph [0044] – [0045])] Examiner’s interpretation: Objects are associated with the components, where it identifies and defines the components, including identifying the attributes of the object.  One of the attributes are the class of the component;
“the product properties generating component classes of the product configurator system” as [Srinivasan et al. (paragraph [0044] – [0045])];
“an interface variance at module variant level generating component classes of the product configurator system; the generic product structure generating a subpart structure” as [Srinivasan et al. (paragraph [0104])];
While Srinivasan et al. teaches generating a configuration profile and having a product configurator system that includes a logical structure that generates classes of the product configurator system, product properties that generate component classes of the product configurator system and an interface variance at module variant level that generates component classes of the product configurator system, Srinivasan et al. does not explicitly disclose “A system for generating an executable product configurator model; module variants, each of the module variants specified by at least one of the goal values; conditions for selecting a module variant of a product module; translating the configuration profile into an executable product configurator model for a product configurator system; node conditions generating component classes of the product configurator system; and a configuration interface generating an execution, which includes instructions for a user interface of the product configurator model”
Buchowski et al. discloses “A system for generating an executable product configurator model” as [Buchowski et al. (paragraph [0004], paragraph [0074])];
“module variants, each of the module variants specified by at least one of the goal values” as [Buchowski et al. (paragraph [0132])] Examiner’s interpretation: The examiner considers the different variants to be the module variants, since the different variants will have different center of gravity or require different mounting options, which would require different hinge positions.  This demonstrates that the module variants are specified by the goal values, since the goal value will be a value for a specific module variant in specific circumstance;  
“conditions for selecting a module variant of a product module” as [Buchowski et al. (paragraph [0132])] Examiner’s interpretation: Depending on the object, there will be different options, such as a vehicle door object may include different options such as power doors or windows;
“translating the configuration profile into an executable product configurator model for a product configurator system” as [Buchowski et al. (paragraph [0074], paragraph [0076])] Examiner’s interpretation: The examiner considers the recipes that are interpreted, where the geometry of the model is created for display, as being translating the configuration profile into an executable product configurator model, since the recipes are referred to as feature histories and may comprise a sequence of the different combinations of features utilized in modeling a final modeled object; 
“and a configuration interface generating an execution, which includes instructions for a user interface of the product configurator model.” as [Buchowski et al. (paragraph [0074] –[0075])];
“node conditions generating component classes of the product configurator system” as [Buchowski et al. (paragraph [0036], paragraph [0044])];
Srinivasan et al. and Buchowski et al. are analogous art because they are from the same field endeavor of analyzing the development of a product.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Srinivasan et al. of generating a configuration profile and having a product configurator system that includes a logical structure that generates classes of the product configurator system, product properties that generate component classes of the product configurator system and an interface variance at module variant level that generates component classes of the product configurator system by incorporating a system for generating an executable product configurator model; module variants, each of the module variants specified by at least one of the goal values; conditions for selecting a module variant of a product module; translating the configuration profile into an executable product configurator model for a product configurator system; node conditions generating component classes of the product configurator system; and a configuration interface generating an execution, which includes instructions for a user interface of the product configurator model as taught by Buchowski et al. for the purpose of creating a dynamically configurable product design.
Srinivasan et al. in view of Buchowski et al. teaches generating a configuration profile translatable into an executable product configurator model for a product configurator system.
The motivation for doing so would have been because Buchowski et al. teaches that allowing a customer to define specifications of a product and the system dynamically generates a CAD model that defines the specifications or selected options, the operations of these applications are not slow and these programs do not have a steep learning curve (Buchowski et al. (paragraph [0003] – [0004]).

With respect to claim 22, the combination of Srinivasan et al. and Buchowski et al. discloses the system of claim 21 above, and Srinivasan et al. further discloses “wherein the subpart structure is a hierarchical structure of subparts.” as [Srinivasan et al. (paragraph [0058], Fig. 2 item 76)];

With respect to claim 23, the combination of Srinivasan et al. and Buchowski et al. discloses the system of claim 21 above, and Srinivasan et al. further discloses “wherein the system includes a graphical user interface for configuring the product based on the product configurator model.” as [Srinivasan et al. (paragraph [0091], paragraph [0096], Figs. 10 and 14)];

With respect to claim 24, the combination of Srinivasan et al. and Buchowski et al. discloses the system of claim 21 above, and Srinivasan et al. further discloses “wherein the logical structure further includes conditions that are reusable.” as [Srinivasan et al. (paragraph [0104])];

With respect to claim 25, the combination of Srinivasan et al. and Buchowski et al. discloses the system of claim 21 above, and Srinivasan et al. further discloses “wherein the logical structure further includes conditions that are for single use.” as [Srinivasan et al. (paragraph [0104])];

With respect to claim 26, the combination of Srinivasan et al. and Buchowski et al. discloses the system of claim 21 above, and Srinivasan et al. further discloses “wherein the logical structure further includes a control of product layout for the product, where the product is a recursive product.” as [Srinivasan et al. (paragraph [0109], Fig. 17)];

With respect to claim 27, the combination of Srinivasan et al. and Buchowski et al. discloses the system of claim 21 above, and Buchowski et al. further discloses “wherein the GUI tools include tools for capturing market information related to the product.” As [Buchowski et al. (paragraph [0004])];

With respect to claim 28, Buchowski et al. discloses “A computer-implemented method for generating an executable product configurator model” As [Buchowski et al. (paragraph [0004], paragraph [0074], paragraph [0076])];
The other limitations of the claim recite the substantive limitations as claim 21 above and are rejected using the same teachings.

With respect to claims 29, the claim recites the same substantive limitations as claims 22 above and are rejected using the same teaching.

With respect to claim 30, the combination of Srinivasan et al. and Buchowski et al. discloses the method of claim 28 above, and Srinivasan et al. further discloses “modifying the product configurator model using the graphical user interface” as [Srinivasan et al. (paragraph [0091], paragraph [0096] – [0097], Figs. 10 and 14-15)];

With respect to claims 31-33, the claims recite the same substantive limitations as claims 24-27 above and are rejected using the same teaching.

With respect to claim 34, Srinivasan et al. discloses “A non-transitory computer readable medium having instructions executable by a processor” as [Srinivasan et al. (paragraph [0006])];
The other limitations of the claim recite the substantive limitations as claim 21 above and are rejected using the same teachings.

With respect to claims 35-40, the claims recite the same substantive limitations as claims 23-27 and 30 above and are rejected using the same teaching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147